DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment to U.S. Patent application 17/3258,662 filed on 4/29/2022.  Claims 1-21 are pending in the case.  Claims 1 and 11 have been amended. Claims 1, 11 and 20 are independent claims.
This office action is Final.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Abe et al. (US Patent Application Publication US 20220027110 A1), referred to as Abe herein.
Armstrong et al. US Patent No. US 9792266 B1), referred to as Armstrong herein.
Qiu et al. (US Patent Application Publication US 20170078343 A1), referred to as Qiu herein.
Sachdev et al. (US Patent Application Publication US 20190278814 A1), referred to as Sachdev herein.
Sengamedu et al. (US Patent Application Publication US 20100198770 A1), referred to as Sengamedu herein.
Mitchell et al. (US Patent Application Publication US 20210409365 A1), referred to as Mitchell herein.
Chen et al. (US Patent Application Publication US 20210406791 A1), referred to as Chen herein.
Schwabacher et al. (US Patent Application Publication US 20210048973 A1), referred to as Schwabacher herein.
Wall (US Patent Application Publication US 20200065505 A1), referred to as Wall herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Armstrong.
Regarding independent claim 1, Abe discloses “A non-transitory computer-readable storage medium having software instructions stored therein, which, when executed by a processor, cause the processor to: 
determine two or more user profile accounts logged in to two or more electronic devices are affiliated with a same organization or two or more affiliated organizations (Examiner notes that “affiliated with a same organization or two or more affiliated organizations” could be broadly interpreted as disclosed at par. [0054] of original specification. Abe discloses substantially similar joining and signs in to the web conferencing service as described at ¶ [0049].); 
determine displays of the two or more electronic devices are displaying a same page or a same section of a software product (id. at ¶ [0109], same page is displayed on all the participants’ display screens.) and 
display, on each of the displays of the two or more electronic devices, a graphic user interface adjacent to the same page or the same section of the software product (id. at ¶ [0038], a window shows a list of members (participants) participating in a web conference, and the participants' video images are displayed in the display sections adjacent to the page, as depicted at Fig. 4.), 
wherein the graphic user interface enables the two or more user profile accounts to collaborate regarding the same page or the same section of the software product (Examiner notes that par. [0056] of original specification describes enable the user to collaborate means displaying two or more users are logged in or signed in. id. at ¶ [0038], displaying a list of authorized participants to a web conference in the window.).” However, Abe does not explicitly teach determine displays of the two or more electronic devices are displaying a same page “by a comparison of content displayed on the displays of the two or more electronic devices;”
Armstrong is in the same field of techniques and solutions for content synchronization across devices (Armstrong, at Abstract) that a first device request the same web page as the page being displayed at a second device (id. at column 4, lines 1-4), the browsing session open at the first device may be initiated based on content synchronization between the first and second client devices (id. at column 4, lines 29-31), the first device then access the browsing information within profile, and obtain the URL information, scrolling location information, DOM element information, and one or more of the web page state information (id. at column 4, lines 36-41), whereas the scrolling location information and the DOM element information is equivalent to the web page content information displayed in the second device as described at column 3, lines 32-65).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Abe’s non-transitory computer-readable storage medium with displaying the same page by a comparison of content displayed on the displays of the two electronic devices as taught by Armstrong because even though a web page is modified for display at one of the two devices based on device characteristics, it would enable to track and synchronize the last read position from one device to another (Armstrong, at column 2, lines 14-19.).
Regarding claim 2, Abe in view of Armstrong discloses all the limitation of independent claim 1. Abe further teaches “wherein the graphic user interface comprises a list of the two or more user profile accounts viewing the same page or the same section of the software product, and a message box configured to enable the two or more user profile accounts to share files (id. at Fig. 4, depicts a list of four user accounts viewing the page, and user interface includes the file selection button and transmission button enables the plurality of participants in the web conference transmit and receive files to/from each other as appropriate by each participant as described at ¶ [0061].).”
Independent claim 11 directed towards a computer-implemented method equivalent to a non-transitory computer-readable storage medium found in the independent claim 1 and its dependent claim 2, and are therefore similarly rejected.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Armstrong as applied to claim 1 above, and further in view of Qiu.
Regarding claim 3, Abe in view of Armstrong teaches all the limitation of independent claim 1. However, Abe in view of Armstrong does not explicitly teach “wherein the software instructions, when executed by the processor, further cause the processor to: display, on each of the displays of the two or more electronic devices, a viewport of the software product in a first iframe; and display, on each of the displays of the two or more electronic devices, the graphic user interface in a second iframe adjacent to the first iframe.”
Qiu is in the same field of an information sharing method implemented by a computer readable storage medium instructing relevant hardware (Qiu, at ¶¶ [0002] and [0207]) that embed the to-be-shared web page into the communication web page in an iframe manner, the sharing URL of the to-be-shared web page is http://www.reverseproxy.com/huawei, and the sharing URL of the communication web page is http://www.reverseproxy.com/espace. The reverse proxy server uses the URL of the to-be-shared web page as a parameter, and therefore iframe=http://www.reverseproxy.com/huawei, and iframe=http://www.reverseproxy.com/espace (id. at ¶ [0079]). The to-be-shared web page and the communication web page are simultaneously displayed on the combined web page as depicted at Fig. 2.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe in view of Armstrong’s non-transitory computer-readable storage medium with display a viewport of the browser in a first iframe and display another user interface in a second iframe as taught by Qiu because a domain crossing problem of JAVAJAVASCRIPT should be resolved by mapping the communication web page and the to-be-shared web page to a virtual website (Qiu, at ¶ [0119]).
Claim 12 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in claim 3, and is therefore similarly rejected.

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Armstrong as applied to claim 1 above, and further in view of Sachdev.
Regarding claim 4, Abe in view of Armstrong discloses all the limitation of independent claim 1. However, Abe in view of Armstrong does not explicitly teach “wherein the software instructions, when executed by the processor, further cause the processor to: parse URLs received from the two or more electronic devices into one or more relevant components and one or more irrelevant components and compare the relevant components of the URLs to determine the displays of the two or more electronic devices are displaying the same page or the same section of the software product.”
Sachdev is in the same field of social networking system enables its users to interact with each other and provide content sharing service (Sachdev, at ¶ [0003]) that receiving a plurality of uniform resource identifiers (URIs) or uniform resource locators (URLs) and the URIs are each associated with a particular domain, identify a “core” of the URI, the core of the URI refer to a version of the URI that retrieve a version of the content page that includes all of its signature elements, extraction of core URI strings and identification of necessary and unnecessary elements (id. at ¶¶ [0007] and [0008]), normalize URIs (id. at ¶ [0058]), identifying core URI strings and rules established with respect to the configuration of a particular resource of a website which is applicable to other resources of the same site (id. at ¶ [0062]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe in view of Armstrong’s non-transitory computer-readable storage medium with parsing URLs into relevant components and irrelevant components, and compare the relevant components of the URLs to determine displaying the same page as taught by Sachdev because a page could be an on-line presence (such as a webpage or website within or outside of social-networking system) of a business, organization, or brand facilitating its sharing of stories and connecting with people (Sachdev, at ¶ [0082]).
Claim 13 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in claim 4, and is therefore similarly rejected.

Claims 5, 6, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Armstrong and Sachdev as applied to claims 1 and 4 above, and further in view of Sengamedu.
Regarding claim 5, Abe in view of Armstrong and Sachdev discloses all the limitation of independent claim 1 and its dependent claim 4. However, Abe in view of Armstrong and Sachdev does not explicitly teach “wherein the software instructions, when executed by the processor, further cause the processor to compare contents displayed on the displays of the two or more electronic devices utilizing a fuzzy matching algorithm to determine the displays of the two or more electronic devices are displaying the same page or the same section of the software product.”
Sengamedu is in the same field of displaying two versions of the same displayed web page (Sengamedu, at ¶ [0025]) that a content comparison process may include comparing candidates with previously annotated information using a string comparison, the string comparison comprise employing fuzzy string matching technique (id. at ¶ [0037]-[0038]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe in view of Armstrong and Sachdev’s non-transitory computer-readable storage medium with compare contents utilizing a fuzzy matching algorithm to identify substantially similar content in two web pages as taught by Sengamedu because there is a continuing need for methods or systems that may allow for web page information to be collected and/or stored in an efficient manner (Sengamedu, at ¶ [0006]).
Regarding claim 6, Abe in view of Armstrong, Sachdev and Sengamedu discloses all the limitation of independent claim 1 and its dependent claims 4 and 5. However, Abe in view of Armstrong does not explicitly teach “wherein the software instructions, when executed by the processor, further cause the processor to compare Document Object Model (DOM) elements displayed on the displays of the two or more electronic devices to determine the displays of the two or more electronic devices are displaying the same page or the same section of the software product.”
Sachdev is in the same field of social networking system enables its users to interact with each other and provide content sharing service (Sachdev, at ¶ [0003]) that compare DOM and differences in pages can be extracted from a DOM as features, attributes and context information (id. at ¶ [0053]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe in view of Armstrong’s non-transitory computer-readable storage medium with determining differences between the pages by comparing DOM elements as taught by Sachdev because it would allow information extraction process to optimally extract product information by targeting specific types of pages for iteration (Sachdev, at ¶ [0053]).
Claims 14 and 15 are directed towards a method equivalent to non-transitory computer-readable storage medium found in claims 5 and 6 respectively, and are therefore similarly rejected.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Armstrong as applied to claim 1 above, and further in view of Mitchell.
Regarding claim 7, Abe in view of Armstrong teaches all the limitation of independent claim 1. However, Abe in view of Armstrong does not explicitly teach “wherein the software instructions, when executed by the processor, further cause the processor to: synchronize text displayed in a form entry box displayed on the displays of the two or more electronic devices utilizing a conflict-free replicated data type (CRDT) data structure.”
Mitchell is in the same field of a real-time collaboration tool (Mitchell, at ¶ [0020]) that receive, via the graphical user interface, free-form text for each note and edits the note, manages distribution of the note data to other computing devices upon request to enable real-time, interactive collaboration using notes (id. at ¶ [0029]), the content data stores each keystroke operation used to edit a note using a data structure, which is a conflict-free replicated data type (CRDT), by associating the CRDT data with a note ID and a user account, enable different user accounts to edit the same portions of a note, and contributes to the real-time, interactive technical character of the notes (id. at ¶ [0034]-[0035]). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe in view of Armstrong’s non-transitory computer-readable storage medium with synchronize text displayed on the displays of the devices utilizing a conflict-free replicated data type (CRDT) data structure as taught by Mitchell because it is useful to consolidate relevant information between the email messages and the live notes to promote collaborative, productive, and engaged interaction, and to empower users with greater productivity (Mitchell, at ¶ [0021]).
Claim 16 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in claim 7, and is therefore similarly rejected.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Armstrong as applied to claim 1 above, and further in view of Chen.
Regarding claim 8, Abe in view of Armstrong teaches all the limitation of independent claim 1. However, Abe in view of Armstrong does not explicitly teach “wherein the software instructions, when executed by the processor, further cause the processor to: send a notification to a first electronic device of the two or more electronic devices in response to a command entered into a form entry box displayed on a display of a second electronic device of the two or more electronic devices.” Examiner notes that the “command entered into a form entry box” could be interpreted as entering a special character (e.g., "@") before entering a user’s profile name to a text box as described at par. [0059] of original specification.
Chen is in the same field of improving communication in a digital collaboration environment (Chen, at ¶ [0002]) that the notifications management server may be configured to analyze images, video signals, and audio signals, messages sent by users, and analyze the received content for generating corresponding notifications to the users. The notifications include notifications sent to a user about communications that are directed to other users who are unavailable at the present moment, for example, a first user is on vacation without access to a digital collaboration environment and his colleague addresses a question to him about a project that the first user is responsible for. The colleague can address the question to the first user by using mentions, such as the use of an “@” symbol before the name of the first user when sending the question within the digital collaboration environment (id. at ¶ [0027]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe in view of Armstrong’s non-transitory computer-readable storage medium with sending a notification to a first device in response to a command entered into a form entry box displayed on a second device as taught by Chen because work-related communications that have more weight that personal-use communications, so it may have more weight than other types of communication (Chen, at ¶ [0033]).
Claim 17 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in claim 8, and is therefore similarly rejected.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Armstrong as applied to claim 1 above, and further in view of Schwabacher.
Regarding claim 9, Abe in view of Armstrong teaches all the limitation of independent claim 1. However, Abe in view of Armstrong does not explicitly teach “wherein the software instructions, when executed by the processor, further cause the processor to: sample cursor locations of cursors displayed on the displays of the two or more electronic devices; and display, on each of the displays of the two or more electronic devices, graphical representations of the cursors at the cursor locations.”
Schwabacher is in the same field of a system and method for providing secured screen state synchronization between computing devices (Schwabacher, at ¶ [0001]) that cursor locations of cursors displayed on the two electronic devices, and displays each of the displays of the two devices, graphical representations of the cursors at the cursor locations as depicted at Fig. 3 and as described at [0041].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe in view of Armstrong’s non-transitory computer-readable storage medium with identifying cursor locations of cursors and display graphical representations of the cursors at the cursor locations on the displays of the two devices as taught by Schwabacher because the system may receive one or more user inputs from the primary client and/or replica client indicating a change to the primary client interface or replica client interface, so the system need to update both the primary display interface and the replica display interface throughout the duration of the screen sharing session (Schwabacher, at ¶ [0037]).
Claim 18 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in claim 9, and is therefore similarly rejected.

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Armstrong as applied to claim 1 above, and further in view of Wall.
Regarding claim 10, Abe in view of Armstrong teaches all the limitation of independent claim 1. However, Abe in view of Armstrong does not explicitly teach “wherein the software instructions, when executed by the processor, further cause the processor to: move a viewport of the software product displayed on a first electronic device of the two or more electronic devices in response to a scroll command entered into a second electronic device of the two or more electronic devices.”
Wall is in the same field of information sharing utilizing web-browser technology (Wall, at ¶ [0001]) that move the agent’s view in real time when the customer changes on the page, such as scrolling, clicking, or text typed in a form field while the customer sharing their screen with the agent (id. at ¶ [0013]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe in view of Armstrong’s non-transitory computer-readable storage medium with moving a view of the browser displayed in a first device in response to a scroll command in a second device as taught by Wall because a customer may want to share their view of a webpage or web application with an agent in the contact center (Wall, at ¶ [0012]).
Claim 19 is directed towards a method equivalent to a non-transitory computer-readable storage medium found in claim 10, and is therefore similarly rejected.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Sachdev.
Regarding independent claim 20, Abe discloses “A non-transitory computer-readable storage medium having software instructions stored therein, which, when executed by a processor, cause the processor to: 
determine two or more user accounts logged in to two or more electronic devices are affiliated with a same organization or two or more affiliated organizations (Examiner notes that “affiliated with a same organization or two or more affiliated organizations” could be broadly interpreted as disclosed at par. [0054] of original specification. Abe discloses substantially similar publisher user and subscriber user of commercially available screen sharing system at ¶¶ [0004] and [0047]. ); 
determine displays of the two or more electronic devices are displaying a same page or a same section of a software product (id. at ¶ [0047], both users view the same web page substantially at the same time.), comprising: 
receive a first URL corresponding to a page or section of the software product displayed on a first electronic device of the two or more electronic devices; receive a second URL corresponding to a page or section of the software product displayed on a second electronic device of the two or more electronic devices (Abe discloses a share server manage sessions of screen sharing among a plurality of client devices as described at ¶ [0050], while the share server includes a session manager, the session manager store a session table include a URL for each session of the client devices as described at ¶¶ [0056] and [0058].); 
parse each of the first URL and the second URL into one or more relevant components and one or more irrelevant components, the one or more irrelevant components including a character string unique to the first user account of the first electronic device or the second user account of the second electronic device (id. at ¶ [0094], implies a first URL and a second URL has components such as presentation property, such as an aspect ratio, and client property, such as a required screen property.); and … 
transmit instructions to display, on the displays of the two or more electronic devices, a graphic user interface adjacent to the same page or the same section of the software product (id. at ¶ [0038] and Fig. 4, A window shows a list of members (participants) participating in a web conference, adjacent to a window displays a computer screen of a member given display authority among the members participating in the web conference.), 
wherein the graphic user interface enables collaboration regarding the same page or the same section of the software product (id. at ¶ [0057], the list in the window, the members participating in the web conference are listed, the member could participate with voice, message, and sharing files as described at ¶ [0041].).” However, Abe in view of Armstrong does not explicitly teach “compare the relevant components of the first and second URLs to determine the displays of the two or more users are displaying the same page or the same section of the software product; and”
Sachdev is in the same field of social networking system enables its users to interact with each other and provide content sharing service (Sachdev, at ¶ [0003]) that teaches URI components include, for example, domains, subdomains, paths, parameters, query strings, port specification strings, protocol specification strings, and the like. In certain embodiments, elements may refer to portions of components, or components themselves, and a URI normalization process successively tests URI's by augmenting each URI to successively eliminate “unnecessary elements.” Unnecessary elements may refer to elements that do not affect the content (e.g., signature elements) retrieved from the resource, augmented URI's resolve to a particular resource and content is retrieved from the resource. Signature elements are defined in the content retrieved from the original URI and compared against the content retrieved from the augmented URI's to determine whether the signature elements are present in the retrieved content (id. at ¶ [0009]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe’s non-transitory computer-readable storage medium with comparing the relevant components or elements of the first and second URLs to determine the two users are displaying the same page as taught by Sachdev because the URI normalization makes the crawling algorithms to be optimized to extract item listing information in an efficient matter (Sachdev, at ¶ [0008]).
Regarding claim 21, Abe in view of Sachdev discloses all the limitation of independent claim 20. However, Abe does not explicitly teach “wherein the software instructions, when executed by the processor, cause the processor to ignore the one or more irrelevant components of the first and second URLs to determine the displays 15of the two or more electronic devices that are displaying the same page or the same section of the software product.”
Sachdev is in the same field of social networking system enables its users to interact with each other and provide content sharing service (Sachdev, at ¶ [0003]) that remove URI elements such as parameters or path elements are successively removed from an original version of a URI, so that the core of the URI represents a URI that contains primarily “necessary elements,” or elements that are useful for display of each signature element (id. at ¶ [0011]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Abe’s non-transitory computer-readable storage medium with remove unnecessary URI elements so that to determined only necessary elements or elements that are useful for display of each signature element are displayed as taught by Sachdev because there is a needs to make sure a version of the URI that is sufficient to retrieve a version of the content page that includes all of its signature elements (Sachdev, at ¶ [0007]).

Response to Arguments/Remarks
Applicants’ arguments regarding 35 U.S.C. § 102(a)(2) rejection to independent claims 1 and 11 (Remarks, at pages 9-12) have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.
Applicants’ 35 U.S.C. § 103 arguments to independent claims 20 and 21 have been fully considered but they are not persuasive.  Applicants argue that “Sachdev discloses a process of receiving a uniform resource identifier (URI) that identifies a content page including one or more product listings. The method disclosed in Sachdev further includes successively modifying the URI and retrieving the content pages associated with the modified URls to determine the element of the URI that controls which product listings are displayed on the content page, and updating a set of rules based on the element of the URI that controls the product listings. See Paragraph [0058]. However, Sachdev fails to disclose, teach, or even suggest that the URls of two or more electronic devices are compared to determine that the two or more electronic devices are displaying the same page or the same section of a software product.” (Remarks, at page 13). Examiner respectfully disagrees. The step or the limitation taught by Sachdev does not recites “two or more electronic devices”. The required limitation is comparing the relevant components of the first and second URLs. Sachdev explicitly teach (1) “compare” the relevant components as described “The retrieved content is compared against content retrieved from the original (i.e., un-augmented) URI.” (Sachdev, at ¶ [0009]), (2) “relevant components” itself as described “signature elements” (Sachdev, at ¶ [0009]), (3) “the first and second URLs” are equivalent to the “augmented URI” and “original URI” (Sachdev, at ¶ [0009]). Furthermore, “to determine the displays of the two or more users are displaying the same page or the same section of the software product” is written as intended use, directing the rejected previous step using the Abe reference, and does not includes functional limitation required to the “compare” step. Therefore, the examiner respectfully asserts that the cited prior arts sufficiently teaches each and every element of the limitations recited in the claim 20. Regarding the rejection of claims 2-10, 12-19, and 21 under 35 U.S.C. §§ 102(a)(2) or 103, respectively, applicant argues that these claims are allowable for either the same reasons as claims 1, 11, or 20 for depending on such a claim (See Remarks Pages 12 and 14). For the reasons discussed above, the examiner disagrees.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144